DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 3/29/2022 was considered and placed on the file of record by the examiner.
 
	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 6,152,731) in view of Van Lierde et al. (US 2015/0235104).

Regarding claim 1, Jordan teaches a method of aligning two 3D digital representations of at least a part of each of the upper jaw and lower jaw of a patient, the method comprising: obtaining an impression scan of at least the part of each of the upper jaw and the lower jaw of the patient (see figure 6A, figure 7, claim 6, claim 8, col. 8 lines 23-34, Jordan discusses capturing images of a patient and obtaining a bite impression of upper and lower dental jaw of a patient);
converting the impression scans to a 3D digital representation of the at least of the patient (see figure 6A, figure 7, claim 6, claim 8, col. 10 lines 19-29, Jordan discusses converting the impressions to an upper jaw 3D model and lower 3D model); and
aligning the 3D digital representations based on the relationship between complementary points of the teeth in each of the 3D digital representations (see figure 6A, figure 7, claim 8, col. 16 lines 60-65, col. 17 lines 52-65, Jordan discusses aligning the upper jaw 3D model and lower jaw 3D model using coordinate points).
Jordan does not expressly teach segmenting the 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations.  However, Van Lierde teaches segmenting the 3D digital representations to determine the shape and position of each of the teeth in the 3D digital representations (see para. 0110, Van Lierde discusses generating 3D shape model of the teeth using image segmentation techniques).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan with Van Lierde to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jordan in this manner in order to improve three dimensional model alignment by initially determining the shape and position of teeth.  The shape and location of teeth enable proper alignment using complementary points between the two 3D models.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jordan, while the teaching of Van Lierde continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the contour and positions of teeth to determine points that assist in aligning two 3D models.  The Jordan and Van Lierde systems both perform 3D modeling and alignment, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Jordan teaches wherein the complementary points are determined automatically based on a classification of the bite of the patient (see figure 6A, figure 7, claim 8, col. 12 lines 6-44, Jordan discusses bite alignment data representative of the spatial relationship between the upper dental arch and the lower dental arch of the patient).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan with Van Lierde to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  

Regarding claim 3, Van Lierde teaches wherein the complementary points are marked manually on the 3D digital representations (see para. 0126, Van Lierde discusses manually adjusting the matching points of 3D models).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan with Van Lierde to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  

Regarding claim 6, Jordan teaches wherein constraining a fit of the two 3D digital representations using known anatomical concepts comprises classifying the bite of the patient according to a standard set of relationships, comprising one or more of: the soft tissue relationship; the frontal facial view; the profile facial view; dental relationships; sagittal dental relationships; transverse dental relationships; vertical dental relationships; the skeletal pattern (see figure 6A, figure 7, claim 8, col. 12 lines 6-44, Jordan discusses bite alignment of the upper jaw 3D model and lower jaw 3D model using position relationship).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan with Van Lierde to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  

Claims 4, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al. (US 6,152,731) in view of Van Lierde et al. (US 2015/0235104) in view of Unal et al. (US 2007/0058829).

Regarding claim 4, Jordan and Van Lierde do not expressly teach wherein a preliminary fit of the two 3D digital representations is automatically optimized using a minimum energy algorithm.  However, Unal teaches wherein a preliminary fit of the two 3D digital representations is automatically optimized using a minimum energy algorithm (see abstract, para. 0033, Unal discusses fitting or aligning two three-dimensional shapes by minimizing the energy function Euler-Lagrange).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan and Van Lierde with Unal  to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jordan and Van Lierde in this manner in order to improve three dimensional model alignment by minimizing the difference between the two 3D models based on a minimal energy function that optimizes model alignment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jordan and Van Lierde, while the teaching of Unal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the contour and positions of teeth to determine points that assist in minimizing the function describing the alignment of two 3D models.  The Jordan, Van Lierde, and Unal systems perform 3D modeling and alignment, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 5, Jordan teaches a method of aligning two 3D digital representations of at least a part of each of the upper jaw and lower jaw of a patient, the method comprising: obtaining a scan of at least the part of the upper jaw and obtaining a scan of at least the part of the lower jaw of the patient (see figure 6A, figure 7, claim 6, claim 8, col. 8 lines 23-34, Jordan discusses capturing images of a patient and obtaining impressions of upper and lower dental jaw of a patient);
converting the scans to an original 3D digital representation of the at least part of the upper jaw and to an original 3D representation of the at least part of the lower jaw of the patient (see figure 6A, figure 7, claim 6, claim 8, col. 10 lines 19-29, Jordan discusses converting the impressions to an upper jaw 3D model and lower 3D model);
Jordan does not expressly teach segmenting the 3D digital representations to determine the shape and position of each of the patient's teeth in each of the 3D digital representations; and using a set of known anatomical concepts to constrain the fit of the two 3D digital representations to get a preliminary fit.
However, Van Lierde teaches segmenting the 3D digital representations to determine the shape and position of each of the patient's teeth in each of the 3D digital representations (see para. 0110, Van Lierde discusses generating 3D shape model of the teeth using image segmentation techniques).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan with Van Lierde to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jordan in this manner in order to improve three dimensional model alignment by initially determining the shape and position of teeth.  The shape and location of teeth enable proper alignment using complementary points between the two 3D models.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jordan, while the teaching of Van Lierde continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the contour and positions of teeth to determine points that assist in aligning two 3D models.  The Jordan and Van Lierde systems both perform 3D modeling and alignment, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.
Jordan and Van Lierde do not expressly teach using a set of known anatomical concepts to constrain the fit of the two 3D digital representations to get a preliminary fit.  However, Unal teaches using a set of known anatomical concepts to constrain the fit of the two 3D digital representations to get a preliminary fit (see abstract, para. 0033, Unal discusses fitting or aligning two three-dimensional shapes by minimizing the energy function Euler-Lagrange).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan and Van Lierde with Unal  to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jordan and Van Lierde in this manner in order to improve three dimensional model alignment by initially determining the shape and position of teeth and minimizing the difference between the two 3D models.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jordan and Van Lierde, while the teaching of Unal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the contour and positions of teeth to determine points that assist in minimizing the function describing the alignment of two 3D models.  The Jordan, Van Lierde, and Unal systems perform 3D modeling and alignment, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Unal teaches wherein a preliminary fit of the two 3D digital representations is automatically optimized using a minimum energy algorithm (see abstract, para. 0033, Unal discusses fitting or aligning two three-dimensional shapes by minimizing the energy function Euler-Lagrange).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Jordan and Van Lierde with Unal  to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform three dimensional model alignment.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Jordan and Van Lierde in this manner in order to improve three dimensional model alignment by minimizing the difference between the two 3D models based on a minimal energy function that optimizes model alignment.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Jordan and Van Lierde, while the teaching of Unal continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the contour and positions of teeth to determine points that assist in minimizing the function describing the alignment of two 3D models.  The Jordan, Van Lierde, and Unal systems perform 3D modeling and alignment, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shigemoto et al. (US 2015/0289960) discusses three-dimensional shape data of the upper and lower teeth.
Durbin et al. (US 2002/0094509) discusses bite registration data of upper jaw and lower jaw models, and aligning the upper model and lower model.
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663